Citation Nr: 0414121	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  98-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for PTSD, from 
April 8, 1996, evaluated as 50 percent disabling.  

2.  Entitlement to service connection for bipolar disorder, 
to include as secondary to PTSD.  

3.  Entitlement to an effective date earlier than April 8, 
1996, for an award of a total rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active duty from June 1966 to June 1969, from 
May 1992 to September 1992, and from October 1992 to March 
1994.

These matters are before the Board of Veterans' Appeals 
(Board) pursuant to an order of the United States Court of 
Appeals for Veterans Claims.  They originally came before the 
Board on appeal from May 1995 and April 1997 rating decisions 
of the Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).  The May 1995 rating decision, in 
pertinent part, established service connection for PTSD and 
awarded a 30 percent rating, effective March 16, 1994.  The 
April 1997 rating decision denied service connection for a 
bipolar disorder; denied increased ratings for degenerative 
disc disease of the lumbar spine, for acne vulgaris, tinea 
unguium and tinea pedis of the feet, and for PTSD; and denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
By a rating decision in June 1998, the evaluation for PTSD 
was increased to 50 percent, effective from April 8, 1996, 
and TDIU was granted from April 8, 1996.

A Board decision dated September 15, 2000, denied entitlement 
to an evaluation in excess of 30 percent for PTSD prior to 
April 8, 1996; denied an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine prior to 
April 8, 1996, and in excess of 40 percent from April 8, 
1996; denied an increased rating for acne vulgaris, evaluated 
as 10 percent disabling; and granted an increased rating for 
bilateral tinea unguium and tinea pedis of 30 percent 
disabling.  The decision also remanded the veteran's claims 
for service connection for bipolar disorder as secondary to 
PTSD, for a rating in excess of 50 percent for PTSD from 
April 8, 1996, and for an effective date earlier than April 
8, 1996, for the award of a total rating for compensation 
purposes based on individual unemployability (TDIU).  

The veteran appealed the September 1, 2000, Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a Memorandum Decision dated May 24, 2002, the 
Court affirmed the September 2000 Board denial of entitlement 
to increased ratings for acne vulgaris and for the lumbar 
spine disability.  The issue of an increased rating for 
bilateral tinea unguium and tinea pedis was deemed abandoned 
and therefore not addressed by the Court.  As the issues of 
entitlement to service connection for bipolar disorder as 
secondary to PTSD, entitlement to an increased rating for 
PTSD, from April 8, 1996, and entitlement to an effective 
date earlier than April 8, 1996, for the award of a total 
rating for compensation purposes based on individual 
unemployability were remanded by the Board in September 2000 
to the Regional Office (RO), those claims were still pending 
at the time of the Court's decision and were not subject to 
the Court's review.

Finally, in the Memorandum Decision dated in May 2002, the 
Court also vacated the Board's decision with regard to the 
issue of an increased rating for PTSD prior to April 8, 1996 
and remanded that issue to the Board for another decision, 
taking into consideration matters raised in its order.

In an April 2003 Board decision, the issues of entitlement to 
an increased evaluation for PTSD, from April 8, 1996, service 
connection for bipolar disorder as secondary to PTSD and 
entitlement to an effective date earlier than April 8, 1996 
for the award of a TDIU were considered and remanded to the 
RO.  The issue of entitlement to a rating in excess of 30 
percent for PTSD prior to April 8, 1996, was finally denied 
in the April 2003 Board decision.  

As part of the Board's April 2003 remand instructions, with 
respect to the issue of entitlement to an effective date 
earlier than April 8, 1996 for the award of TDIU, the RO was 
to issue a statement of the case, pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999).  That issue was to be 
certified to the Board for appellate consideration if and 
only if such substantive appeal was filed in a timely matter.  
In October 2003, the RO properly issued a (supplemental) 
statement of the case with respect to the EED claim.  A 
substantive appeal, expressed via an "Appeal Status Election 
Form for Confirmed Decisions" was timely received by the RO, 
preserving that issue on appeal.  

As a final preliminary observation, it is noted that during 
the pendency of the appeal, pursuant to the veteran's 
request, the veteran's muti-volume claims folder was 
transferred to the Columbia, South Carolina RO due to 
relocation of the veteran.

The issue of entitlement to an effective date earlier than 
April 8, 1996, for the award of a total rating for 
compensation purposes based on individual unemployability is 
the subject of a Remand below.


FINDINGS OF FACT

1.  During the entirety of the claims period, the veteran's 
PTSD was productive of complaints of sleep disturbance, 
occasional nightmares, chronic feelings of anxiety, 
irritability and depression, anger outbursts, memory and 
concentration deficits, social avoidance, episodes of 
helplessness and hopelessness and suicidal ideation.  

2.  The competent evidence of record does not include a 
diagnosis of bipolar disorder in conformity with the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994). 

3.  The competent evidence of record does not show that the 
veteran's presently diagnosed (though not per DSM-IV) bipolar 
disorder is causally related to active service or to a 
service-connected disability.  




CONCLUSIONS OF LAW

1.  From April 8, 1996, the schedular criteria for an 
evaluation of 70 percent, but no higher, for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (as in effect prior to November 7, 
1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

2.  A bipolar disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred; a bipolar disorder is further not proximately due 
to or the result of the veteran's service-connected PTSD.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310, 4.130 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Duty to Notify

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Additionally, letters dated in December 2002 (with regard to 
the increased rating claim) and June 2003 (with regard to the 
service connection claim) apprised the veteran of the 
information and evidence he needed to submit to substantiate 
his claims, as well as VA's development assistance.  Based on 
the above, the Board finds that the requirements under the 
VCAA with respect to the duty to notify have been satisfied 
in this case and that no further notice is required.

Timing of Notice 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

Only after those rating actions were promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in December 2002 
and June 2003 was not given prior to the first AOJ 
adjudication of each claim, the notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case (SSOC) was provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private and 
VA post service clinical reports.  Also of record are VA 
examination reports.  Additionally, a June 1995 disability 
determination from the Social Security Administration (SSA) 
is affiliated with the claims file.  Finally, a transcript of 
the veteran's personal hearing before the RO in September 
1995 is associated with the claims file.  

Further regarding the duty to assist, it is noted that the 
April 2003 Board remand instructed the RO to schedule the 
veteran for a VA psychiatric examination.  The RO properly 
followed the remand order and such an examination was 
scheduled.  In an August 2003 letter, the veteran was 
notified of the examination date and of the consequences for 
failing to report.  Despite the RO's diligence, the veteran 
did not show up for his examination.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Service connection-in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. See 38 C.F.R. § 3.310 (2002); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448.

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).

Nevertheless, the veteran must meet his evidentiary burden 
with respect to service connection.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  In Beausoleil v. Brown, 8 
Vet.App. 459, 464 (1996), the United States Court of Veterans 
Appeals recognized that, while § 1154(b) relaxed the 
evidentiary requirement as to the evidence needed to 
establish an injury in service, there is essentially no 
relaxation as to the question of nexus of current disability 
to service, which requires competent medical evidence.  The 
Board also has an obligation to "record in full" its 
reasons for granting or denying service connection.  Caluza 
v. Brown, 7 Vet.App. 498, 509-510 (1995).  

Service connection- mental disorders

The elements required to establish a claim of service 
connection for mental disorders have changed during the 
course of the appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Under the current version of the law, 
service connection for a mental disorder requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a).  That section provides that all mental 
diagnoses must conform with the American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994). 

Disability evaluations-in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Specific schedular criteria for rating mental disorders: 
earlier law

Effective November 7, 1996, VA's Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to rating mental disorders, 
including PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) 
[codified at 38 C.F.R. § 4.130].  Before November 7, 1996, 
the VA Rating Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

70%  Ability to establish and maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50%  Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior 
to November 7, 1996).

Specific schedular criteria for rating mental disorders: 
present law

PTSD is currently rated by applying the criteria in 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), for rating purposes].

I.  Entitlement to an increased initial rating for PTSD, from 
April 8, 1996.

A June 23, 1995, determination of the SSA granted the veteran 
disability benefits in part due to his PTSD symptomatology. 

In September 1995, the veteran offered testimony at a 
personal before the RO.  The veteran described his 
symptomatology to include nightmares, flashbacks, occasional 
recurrent thoughts of Vietnam, and outbursts of anger.  He 
also stated that he would hyperventilate.  The veteran 
reported that he was bothered by loud noises and that he 
avoided books and movies on the subject of the Vietnam War.  
The veteran was bothered by crowds and had few friends or 
associations with others.  He stated that he did not enjoy 
being around others and that he did not manage himself well 
in social situations.  He added that, at times, he would 
actively avoid people.  The veteran further testified as to 
sleeping difficulties, and problems with concentration and 
memory.  

VA outpatient treatment reports dated from May 1995 to 
September 1995 revealed symptoms of anger, persistent 
irritability and depression.  The veteran also reported 
sleeping difficulties in May 1995 and mood swings in June 
1995.  Flashbacks were reported in an August 1995 treatment 
record.   

In October 1995, the veteran received a VA psychiatric 
examination.  The veteran complained of increasing sleep 
disturbance and occasional nightmares.  He also had problems 
with startle response and he disliked crowds.  The veteran 
also noted that he was under stress due to a back disability 
that was preventing him from working.  The veteran reported 
feelings of frustration, anxiety, dissatisfaction and 
irritability.  The veteran also related efforts to avoid 
thoughts, feelings, conversations, activities and people that 
reminded him of Vietnam.  While he described some interests, 
the veteran felt alienated from most people.  One exception 
was a lady friend, with whom he reportedly had a warm and 
supportive relationship.  He also expressed fondness for his 
daughters.  

Objectively, the veteran presented as clearly anxious and 
irritable.  His associations were intact and his rate of 
speech was unremarkable.  His mood and affect suggested 
irritability, elevated anxiety level, frustration and 
unhappiness.  His mental content revealed no psychotic 
disorder.  His memory was intact and his vocabulary was good.  
The veteran appeared to be of good intelligence.  He had some 
insight and recognized his anxiety, frustration and 
discouragement.  The veteran was diagnosed with PTSD, 
moderate.  He was also diagnosed with dysthymia.  The 
examiner commented that the veteran's condition was a product 
of a combination of problems, including PTSD, depression, and 
physical problems, leading to feelings of frustration.  The 
examiner commented that the veteran did not appear capable of 
regular gainful employment.  

VA outpatient treatment reports dated from December 1995 to 
September 1996 revealed that the veteran's emotional state 
was variable.  Indeed, in December 1995 and January 1996, the 
veteran stated that he was feeling better emotionally.  
However, treatment reports in February 1996 reveal that his 
level of depression increased again.  His mood improved again 
in March 1996, when the veteran reported that he was feeling 
less depressed.  However, his stress levels rose again in May 
1995.  Some of this increase in anxiety related to an 
increase in back pain, along with the stress of an upcoming 
family wedding.  A June 1996 report revealed further 
depression and irritability, with poor sleep.  An August 1996 
VA outpatient treatment report noted that the veteran was 
again very irritable.  At that time, he reported 
sleeplessness over the past few nights.  Another August 1996 
notation revealed that the veteran was undergoing episodes 
during which he did not care about anything, including 
whether he lived or died.  By September, the veteran's 
depression was again improving.

A VA outpatient treatment report dated in October 1996 
indicated that the veteran was maintaining a low-grade 
depression.  

In October 1996, the veteran was again examined by VA.  The 
veteran reported that he continued to feel stress and 
anxiety, but that his coping skills had improved, resulting 
in less frequent anger outbursts.  Overall, the veteran 
stated that his depression was probably not as deep as in the 
past, and did not last for as long.  Nonetheless, the veteran 
did admit to suicidal thinking over the prior 6-month period.  
He did not formulate a plan.  He also stated that he did not 
deal well with people and would frequently become impatient 
and irritable.  

At his October 1996 examination, the veteran denied 
flashbacks, stating that he may have experienced one in the 
past.  He also stated that he would often see "stuff" in 
the periphery of his vision that was not really there.  He 
reported occasional bad dreams.  The veteran had 
uncomfortable memories, but did not find that thinking about 
them was highly intrusive.  On the whole, he avoided talking 
and thinking about Vietnam.  He indicated gaps in his memory.  
The veteran described very limited interests and was avoidant 
of other people.  He felt detached from others and 
constricted in his affect.  The veteran described many 
anxiety symptoms, difficulty with sleep and poor 
concentration.  

Objectively, the veteran displayed no unusual mannerisms.  
His associations were intact.  There were no abnormalities in 
his rate of speech.  His mood was serious, showing low-grade 
chronic depression, and there was little or no brightening 
during the interview.  He denied suicidal thinking.  His 
affect was appropriate to his mood, and was generally serious 
and unhappy.  He displayed no irritability.  The veteran's 
mental content revealed no signs of a major or psychotic 
disorder.  The veteran was oriented to place and time and 
almost certainly would be oriented to person.  His past and 
recent memory was good upon interview.  His insight was fair 
and his judgment was intact, as measured by his handling of 
abstract situations and in conducting his daily activities.  

Following the interview, the veteran was diagnosed with PTSD, 
chronic, and depression, not otherwise specified.  He was 
also diagnosed with alcohol dependence in remission.  The 
examiner commented that the veteran's condition did not 
appear to be very different than it had been at his 
examination one year prior.  The examiner also drew attention 
to a reference in the clinical folder to possible bipolar 
disorder.  He noted that he did not find the criteria for 
that diagnosis.  

A November 1996 VA outpatient treatment report indicated that 
the veteran was moderately depressed.  Other November 1996 
records reveal intense anger.

A June 1996 letter written by D. P., M.D. noted that the 
veteran had chronic PTSD symptomatology.  The veteran also 
had ongoing depression, with periods of more prominent 
depression, punctuated by suicidal ideation.  The veteran 
showed energy shifts and periodic mood alterations, with some 
degree of impulsivity and some marked irritability.  D. P., 
M.D. also noted that the veteran had used alcohol to modulate 
his anxiety.  

VA outpatient treatment reports dated January 1997 reveal 
depression and irritability.  

Upon mental status examination in March 1997, the veteran 
stated that he had up and down days but that overall he 
maintained an improved emotional state.  He also reported 
improved energy level.  The veteran continued to have anxiety 
associated with crowds.  Objectively, his mood was less 
depressed than at his last visit and his thought processes 
were productive.  One week later, also in March 1997, the 
veteran denied any significant change in mood or level of 
depression.  

In an April 1997 mental status examination, the veteran 
stated that he was feeling more depressed, with intermittent 
suicidal ideation.  He had a low energy level, depressed 
mood, poor sleep, and much anger and irritability.  The 
veteran's mood was noted by the VA examiner to be 
significantly depressed.  A subsequent examination later in 
April 1997 revealed improvement in mood, with less suicidal 
ideation.  His mood continued to improve, as demonstrated in 
a May 1997 mental status examination.  Later that month he 
reported sleep disturbances.  

A mental status examination in June 1997 revealed that the 
veteran was quite depressed and that he continued to have 
poor sleep.  Subsequent reports suggested some improvement.  
In July 1997 the veteran was again struggling emotionally.  

VA records dated in August 1997 and September 1997 reflect 
that the veteran was coping adequately with his PTSD, though 
he stated in September 1997 that he had some moments where he 
felt emotionally overwhelmed.  A September 1997 report also 
indicated an increase in sleep difficulties.

An October 1997 mental status examination showed that the 
veteran was continuing to have adjustment difficulties.  He 
had increased depression over the past week, with an episode 
of hopelessness, helplessness and suicidal ideation without 
plan that lasted for several hours.  The veteran reported 
increased feelings of apathy and he was unmotivated to 
accomplish very much.  Edginess and irritability were 
present.  

Again, the veteran's depression lifted somewhat, and 
subsequent treatment notes in October 1997 and November 1997 
reflected improvement in mood and quality of sleep.  

In a December 1997 VA outpatient treatment report, the 
veteran complained of intrusive thinking and persistent 
hyperalertness.  The veteran reported a day in which he 
experienced almost 8 hours of intense depression, with 
suicidal and homicidal ideation, and an urge to resume 
drinking.  The veteran was not sleeping well.  Subsequent 
December 1997 reports reflected variable improvement in mood 
and symptomatology.

The veteran revealed a mildly depressed mood in February 1998 
VA outpatient treatment reports.  

In February 1998, the veteran was again examined by VA.  The 
veteran showed up in a depressed, dysphoric and irritable 
mood.  His thought content centered mostly on his anger with 
VA.  His thought process was logical and coherent.  There was 
no evidence of psychotic indices.  He was alert and oriented 
times three.  His insight was impaired.  Objective judgment 
was intact except for the veteran's irrational emotional 
belief that receiving a total disability rating would cure 
all of his problems.

Following the examination, the veteran was diagnosed with 
PTSD, chronic, dysthymia, chronic, and depression, not 
otherwise specified.  He was assigned a GAF score of 50.  

The veteran revealed a mildly depressed mood in March 1998 VA 
outpatient treatment reports.  

A VA outpatient treatment report dated in April 1999 noted 
problems with irritability and an irregular sleep pattern.  A 
mental status examination at that time indicated a GAF score 
of 62.  

A June 1999 VA treatment report revealed more irritability 
and depression.  

Mental status examinations in June 1999, August 1999 and 
November 1999 revealed an anxious affect.  The veteran had 
unremarkable speech.  His thoughts were goal-directed and 
sequential.  He denied hallucinations or delusions and 
further denied suicidal or homicidal thinking.  His insight 
and judgment were fair.   
GAF scores of 52, 52 and 48, respectively were assigned for 
each examination.  

Also in November 1999, the veteran complained of variable 
sleep and some nightmares.  He described his mood as a 
"roller coaster."  

In a December 1999 VA outpatient treatment report, the 
veteran stated that he almost had a panic attack when in town 
with his wife.  He stated that he was more irritable lately, 
and more easily agitated.  Mental status examination revealed 
no changes and a GAF score of 48 was again assigned.  

In January 2000, the veteran reported for further VA 
outpatient care.  He indicated that he still experienced 
emotional highs and lows, with some accentuated dips brought 
on by family stressors.  Mental status examination yielded a 
48 GAF score.  

In February 2000 VA treatment, the veteran complained of fair 
sleep, with some nightmares.  His mood was irritable and he 
professed an apathetic attitude in general.  A GAF score of 
49 was assigned.  Other psychiatric findings remained 
unchanged.  March 2000 VA treatment records reflected 
identical findings.

In May 2000, the veteran reported frequent nightmares and 
frequent awakenings.  His GAF score remained at 49.  

A June 2000 VA outpatient treatment report noted complaints 
of poor sleep and weird dreams.  The veteran's mood was tense 
and irritable.  Objectively, the veteran's affect was 
anxious, somber and somewhat distracted.  His speech was 
unremarkable.  His thoughts were goal-directed and 
sequential.  No active hallucinations or delusions were 
reported and the veteran denied suicidal or homicidal 
ideation.  His insight and judgment were fair.  A GAF score 
of 49 was assigned.  It was noted his highest GAF score over 
the past year was 52.  

VA outpatient treatment reports dated from August 2000 to 
March 2001 showed no changes in the veteran's symptomatology 
or GAF score.  

April 2001 VA mental status examination revealed a GAF score 
of 48.  The veteran indicated that his sleep was chronically 
disturbed with nightmares and night sweats.  His mood was 
irritable.  

VA mental status examinations dated from July 2001 through 
December 2001 revealed essentially the same findings, but the 
veteran's GAF score was increased to 49 on these occasions.  

In September 2002, the veteran reported for VA treatment 
feeling worse than he had at his last visit.  He could not 
identify any reason for the downward trend, but he related 
having problems with irritability and temper management.  He 
described feelings of helplessness, hopelessness and 
worthlessness.  Mental status examination yielded a GAF score 
of 47.  The veteran continued to deny hallucinations and 
delusions and also continued to deny suicidal or homicidal 
ideation.  

A November 2002 VA treatment report noted some improvement in 
the veteran's mood, with fewer periods of significant 
depression and fewer feelings of helplessness, hopelessness 
and worthlessness.  His GAF remained at 47.  

Analysis

The veteran is presently assigned a 50 percent evaluation for 
PTSD effective April 8, 1996.  He contends that his 
symptomatology over the period in question warrants a higher 
rating.  The Board, after thoroughly reviewing the evidence 
of record, finds that the veteran's disability picture 
justifies assignment of the next-higher rating percentage.  
The reasons and bases for this determination will be set 
forth below.

As previously noted, there was a change in the rating 
criteria for mental disorders, effective November 7, 1996.  
As the veteran's claim preceded this date, the old criteria 
must be considered for the period from April 8, 1996 to 
November 7, 1996.  

To establish entitlement to the next-higher 70 percent rating 
under 38 C.F.R. § 4.132 as it existed prior to November 7, 
1996, the evidence must show that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  Moreover, the 
psychoneurotic symptoms must be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

From April 8, 1996, to November 7, 1996, the veteran's 
symptoms primarily involved sleep disturbance and occasional 
nightmares.  Moreover, while his mood was somewhat variable, 
the overall evidence demonstrated chronic feelings of 
anxiety, irritability and depression.  Additionally, in an 
August 1995 treatment record, the veteran reported a 
flashback.  In his September 1995 hearing testimony, the 
veteran admitted to outbursts of anger, occasional recurrent 
thoughts of Vietnam, hyperventilation, sensitivity to loud 
noises and an aversion to crowds and to people in general.  
He also reported problems with concentration and memory. 
These complaints were repeated in the veteran's October 1995 
VA examination.  Furthermore, an August 1996 VA treatment 
report reflected episodes of apathy, during which he did not 
care about anything, including whether he lived or died.  
Indeed, at his October 1996 VA examination, the veteran 
admitted to suicidal ideation over the prior 6-month period.  
The veteran again complained of a memory deficit.  He 
described very limited interests and again reported that he 
was avoidant of other people.  He felt detached from others.

The Board finds that the above facts demonstrate severe 
impairment in the veteran's ability to establish and maintain 
effective or favorable relationships with people.  Indeed, 
the evidence clearly relates a disability picture involving 
near-constant irritability, anxiety and social reluctance.  
Moreover, while no GAF scores were recorded during the time 
period in question, later treatment reports dated from 1999 
through 2002 revealed scores of 47-52 based on essentially 
similar complaints and objective findings.  It is noted that 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Thus, the GAF scores of record further 
support a conclusion of severe impairment in interpersonal 
abilities.  

The Board further finds that the veteran's PTSD 
symptomatology is of such severity and persistence such as to 
cause severe impairment in the ability to obtain or retain 
employment.  In so finding, the Board observes that the VA 
examiner in October 1995 found the veteran incapable of 
regular gainful employment.  It is acknowledged that the 
veteran's unemployability was attributed not solely to the 
veteran's service-connected PTSD, but also to depression and 
physical problems.  However, as the examiner did not parse 
out the extent to which factors other than PTSD rendered the 
veteran unemployable, the Board will employ the benefit of 
the doubt doctrine in finding that his industrial employment 
is heavily, though not exclusively, due to his PTSD.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  This finding also parallels the Court's 
holding in  Mittleider v. West, 11 Vet. App. 181, 182 (1998), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) [the 
Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  Thus, under the 
reasoning of Mittleider, if a veteran, as here, is found 
unemployable due to a combination of service connected and 
nonservice-connected psychiatric symptoms which are not 
explicitly differentiated by a competent medical 
professional, it stands to reason that the unemployability 
must be attributed to the service connected disability.  

Therefore, for all the foregoing reasons, the Board finds 
that the evidence supports the next-higher 70 percent 
disability evaluation under 38 C.F.R. § 4.132 as it existed 
prior to November 7, 1996.  The evidence does not support a 
rating of 100 percent under those criteria however.  Indeed, 
in order to achieve that evaluation, the evidence must reveal 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality, with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  In the alternative, the veteran must be 
demonstrably unable to obtain or retain employment.

The veteran's symptoms, while quite severe, do not rise to 
the level of impairment described above.  Indeed, treatment 
reports consistently demonstrate intact associations and 
normal speech.  Additionally, his insight was fair and his 
judgment was intact.  Finally, aside from one single comment, 
in October 1996, of seeing "stuff" in the periphery of his 
vision, there were no complaints of hallucinations.

Thus, in summation, while the evidence of record supports a 
70 percent evaluation for the period from April 8, 1996, to 
November 7, 1996, a higher, 100 percent rating is not 
justified.  

The Board will now consider the veteran's symptomatology in 
relation to the current rating criteria under 38 C.F.R. 
§ 4.130, effective from November 7, 1996.  Under these 
criteria, in order to establish the next-higher 70 percent 
rating, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

From November 7, 1996, to the present, the veteran's 
symptomatology primarily involved sleeping problems, 
irritibility, depression, anxiety and feelings of anger.  
His symptomatology also included episodes of hopelessness and 
helplessness, as well as occasional nightmares and periodic 
suicidal ideation.  Less frequent complaints of intrusive 
thinking and persistent hyperalertness were also voiced.  

On the basis of the veteran's suicidal ideation, near-
continuous depression, and unprovoked irritability and anger, 
the Board finds that the next-higher disability evaluation of 
70 percent under 38 C.F.R. § 4.130 most nearly approximates 
the veteran's disability picture for his service-connected 
PTSD.  This determination is also supported by the veteran's 
GAF scores, which most frequently ranged from 47 to 50.  It 
is noted that scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The veteran's GAF scores occasionally 
climbed to 52, reflecting more moderate symptoms, and one 
time he was assigned a score of 62, reflecting more mild 
symptoms.  However, the vast majority of his GAF scores 
indicate serious mental and emotional difficulties 
commensurate with a rating of 70 percent under the current 
criteria.  

The Board has also considered whether a 100 percent rating is 
appropriate based on the evidence of record.  In order to 
establish a 100 percent evaluation under the present version 
of 38 C.F.R. § 4.130, the evidence must reveal total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

Here, the evidence does not demonstrate gross impairment in 
thought processes or communication.  To the contrary, the 
veteran's speech was consistently found to be unremarkable.  
The evidence also fails to show persistent delusions of 
hallucinations.  Rather, the veteran repeatedly denied such 
symptoms.  The veteran never demonstrated any inability in 
performing activities of daily living, and was never found to 
be disoriented to time or place.  Occasional suicidal 
ideation is noted in the record, along with one mention of 
homicidal thinking, but not to such an extent that the 
veteran could be considered a persistent threat to himself or 
others.  Finally, the veteran has not exhibited memory loss 
for names of close relatives, own occupation or own name.  
Rather, upon objective examination, his memory was 
consistently found to be intact.  For all of these reasons, 
the Board finds that a 100 percent disability evaluation for 
the veteran's PTSD does not mirror his overall symptomatology 
and is therefore not appropriate here.  

Finally, the evidence does not reflect that the veteran's 
PTSD disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, from April 8, 1996, onward, both the old 
provisions of 38 C.F.R. § 4.132 and the new provisions of 
38 C.F.R. § 4.130, support the next-higher rating of 70 
percent.  However, neither set of rating criteria allow for a 
100 percent evaluation in the present case.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



II.  Service connection for bipolar disorder as secondary to 
PTSD.  

Factual background

The veteran's service medical records reveal no complaints 
of, or treatment for,
bipolar disorder.  

Following service, a VA outpatient treatment report dated in 
June 1996 noted the possibility of bipolar disorder as a 
diagnosis for the veteran.  However, that same report noted 
that the criteria for that condition were reviewed and it was 
determined that the veteran did not meet the requirements for 
bipolar disorder.  

In a letter dated in June 1996, D. P., M.D. expressed his 
belief that the veteran suffered from bipolar disorder, in 
addition to his service-connected PTSD, and that such bipolar 
disorder emerged during service.  In so finding, Dr. D. P. 
observed that the medical literature on bipolar disorder 
indicated that stressful life events could precede early 
episodes of a bipolar disorder and that such precipitating 
events, rather than merely influencing the timing of an 
episode, may actually activate a preexisting vulnerability, 
thereby making an individual more susceptible to the next 
episode.  

Upon VA examination in November 1996, the examiner noted the 
reference in the claims file to a possible bipolar disorder.  
However, following thorough examination of the veteran, the 
examiner stated that diagnostic criteria for that disorder 
had not been met.  The diagnoses rendered at the VA 
examination in November 1996 were PTSD, chronic; depression, 
not otherwise specified; ad alcohol abuse/dependence, in 
remission status.  

Analysis

The veteran is seeking service connection for bipolar 
disorder.  At the outset, the Board has considered whether 
any presumptions apply to allow for a grant of service 
connection for this disability.  Under 38 C.F.R. § 3.309(a), 
psychoses are listed among the chronic diseases subject to 
presumptive service connection.  As bipolar disorder is 
formally a mood disorder, and not a psychosis, this 
presumption does not apply.  In any event, even if 
applicable, for the presumption to operate, the condition 
must become manifest to a degree of 10 percent or more within 
1 year from the date of separation from service.  See 
38 C.F.R. § 3.307(a)(3).  Such was not the case here.    

Having ruled out presumptive service connection in the 
present case, the Board must nevertheless consider the 
circumstances of service.  38 U.S.C. § 1154.  As previously 
stated, a successful service connection claim will contain 
the following three elements: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, the evidence of record fails to 
establish a current diagnosis of bipolar disorder.  As 
previously noted, under 38 C.F.R. § 4.125(a), from November 
7, 1996 onward, all mental diagnoses must conform with the 
criteria set forth in DSM-IV.  Here, the only diagnosis of 
bipolar disorder is found in a June 1996 private treatment 
report written by D. P., M.D.  That physician did not state 
that the appropriate criteria were met, and other evidence of 
record, including a June 1996 VA outpatient treatment report 
and a November 1996 VA examination report explicitly noted 
that such criteria were not met.  

In this case, from November 7, 1996, onward, an award of 
service connection is clearly not justified.  The Board finds 
support for this conclusion in a decision of the United 
States Court of Appeals for Veterans Claims, which 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

With respect to the period prior to November 7, 1996, when an 
official diagnosis conforming to DSM-IV was not a 
prerequisite to a finding of current disability, the Board 
finds that D. P.'s June 1996 letter establishes the first of 
the Pond elements.  However, the evidence fails to show an 
in-service incurrence of bipolar disorder, service connection 
is nonetheless precluded.  

Finally, the Board must consider, for the period beginning 
November 7, 1996, whether the veteran's bipolar disorder is 
secondary to his service-connected PTSD (or any other 
service-connected disability).  In this regard, it is noted 
that no competent medical evidence of record supports that 
contention.  Indeed, D. P.'s June 1996 letter asserts that 
the veteran's bipolar disorder emerged during service, rather 
than as incidental to his PTSD.  Without any medical evidence 
to substantiate his claim, the veteran is left with only his 
own assertions.  In this vein, it is noted that, as a 
layperson, the veteran is not competent to testify as to 
questions of medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

As an additional point of discussion, it is acknowledged 
that, where additional disability results from the 
aggravation of a non service-connected condition by a 
service-connected condition, an award of service connection 
is appropriate under 38 C.F.R. § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448.  However, no competent evidence 
exists to demonstrate that the veteran has a bipolar disorder 
which was aggravated by his service-connected PTSD.  Indeed, 
with the exception of D. P.'s June 1996 letter, the remainder 
of the medical evidence fails to acknowledge a diagnosis of 
bipolar disorder.

In conclusion, the preponderance of the competent medical 
evidence of record does not establish that any current 
diagnosis of  bipolar disorder relates to service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

The schedular criteria having been met, entitlement to a 
rating of 70 percent, but no higher, for PTSD, from April 8, 
1996, is granted, subject to the applicable law governing the 
award of monetary benefits.  

Service connection for bipolar disorder, to include as 
secondary to PTSD, is denied.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b), 
relative to the issue of entitlement to an effective date 
earlier than April 8, 1996 for the award of a total rating 
for compensation purposes based on individual 
unemployability.  Specifically, with regard to that issue, 
the appellant has not been provided notice of what specific 
information and/or specific medical or lay evidence, not 
previously submitted, is necessary to substantiate the claim, 
and what specific evidence, if any, he is expected to obtain 
and submit, and what specific evidence will be retrieved by 
VA.  As the June 1998 rating decision which granted a total 
rating for compensation purposes based on individual 
unemployability was prior to enactment of VCAA, section 
5103(a) notice has not been given relative to the original 
claim for a total rating for compensation purposes based on 
individual unemployability so as to exclude the requirement 
to provide notice of the information and evidence necessary 
to substantiate the earlier effective date claim which arose 
from a notice of disagreement, as outlined in VAOPGCPREC 08-
2003.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent, 
with regard to the issue of entitlement 
to an effective date earlier than April 
8, 1996 for an award of a total rating 
for compensation purposes based on 
individual unemployability.

2.  If additional evidence is received, 
the RO should readjudicate the issue of 
entitlement to an effective date earlier 
than April 8, 1996 for an award of a 
total rating for compensation purposes 
based on individual unemployability.  If 
the benefit sought on appeal remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



